PER CURIAM.
(Che -motion for a stay should be granted upon condition that the defendants, within 15 days after the entry of the order herein, execute a bond in the penalty of $5,000, with two sufficient sureties, who shall justify, etc.; the bond to be conditioned for the payment of $2,500, with interest thereon from March 22, 1895, in case the judgment herein be affirmed or the appeal dismissed by the court of appeals, upon the tender to them of the deed provided for in the judgment appealed from, and also upon the condition that within said 15 days the defendant file in the office of the clerk of the city and county of New York a stipulation that during the pend-ency of this action they will not institute or prosecute any proceedings to condemn any right, interest, or easement of the plaintiffs described in the complaint herein. The order should be accordingly reversed, and the motion granted, upon compliance by the defendants with the foregoing conditions.